t c memo united_states tax_court shawn darren allen petitioner v commissioner of internal revenue respondent docket no 21632-15l filed date shawn darren allen pro_se deborah aloof for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal reve- 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar nue service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his action in sustaining the proposed levy was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including the attached affidavits and exhibits see rule b petitioner resided in maryland when he filed his petition during petitioner was self-employed as an investigator for law firms he filed a delinquent federal_income_tax return for but did not pay the tax shown as due on that return on date the irs assessed dollar_figure against petitioner for representing his unpaid tax_liability for that year plus additions to tax under sec_6651 for failure_to_file and timely pay and sec_6654 for failure to pay estimated_tax along with interest the irs had previously made assessments of unpaid tax_liabilities for through peti- tioner’s total outstanding tax_liabilities for through exceeded dollar_figure in an effort to collect petitioner’s unpaid liability for the irs on date issued him a letter final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted form request for a collection_due_process or equivalent_hearing he checked the following boxes on that form installment_agreement offer_in_compromise and i cannot pay balance adding that he was unable to pay because of his cur- rent financial situation he did not indicate any intention to dispute his under- lying income_tax_liability for in date a settlement officer so from the irs appeals_office in- formed petitioner that if he wished to have a face-to-face conference he had to submit complete copies of his tax returns for and the so fur- ther explained that if petitioner wished to be considered for a collection alterna- tive he had to furnish bank statements for the six-month period ending date business profit and loss statements for the same period and proof that he had made all required estimated_tax payments the so noted that while past-due estimated_tax payments may be included in an installment_agreement an offer- in-compromise can’t be accepted unless estimated_tax payments are paid in full 2although the notice_of_levy concerned only petitioner in his cdp hearing request indicated a desire to seek relief for tax years through and the installment_agreement ultimately proposed addressed his liabilities for all open years including through after securing several postponements petitioner attended a face-to-face cdp hearing on date at the hearing he submitted signed copies of his returns and copies of his bank statements the so explained to peti- tioner that he was not currently in compliance with his tax obligations because he had failed to make an estimated_tax payment for the first quarter of for that reason he would be ineligible for an offer-in-compromise but could still be consi- dered for an installment_agreement petitioner initially proposed an installment_agreement of dollar_figure per month after reviewing petitioner’s bank statements and business records the so determined that petitioner had estimated monthly income of dollar_figure and monthly living_expenses of dollar_figure yielding monthly disposable income of dollar_figure the so determined that petitioner thus qualified for an installment_agreement under which he would pay dollar_figure per month over the balance of the collections period because petitioner’s total outstanding tax_liabilities for through by then exceeded dollar_figure monthly payments of dollar_figure would not enable him to discharge those liabilities in full before the expiration of the collections period the so thus treated petitioner as having requested a partial-pay installment_agreement ppia after consulting the internal_revenue_manual irm the so concluded that petitioner under a ppia would not be eligible to have his past-due estimated_tax obligation for the first quarter of rolled into the monthly installments rather the so informed him that he would need to make an upfront payment of dollar_figure representing that past-due obligation as a precondition for en- tering into the ppia on date petitioner told the so that he would agree to an install- ment agreement of dollar_figure per month and would make the required upfront payment of dollar_figure the next day the so sent petitioner a form 433-d installment agree- ment setting forth these terms the so gave petitioner until june to make the upfront payment the so later extended that deadline to june on june petitioner advised the so that he could not make the dollar_figure payment the so re- plied that he would then close the case on date the irs issued a notice_of_determination upholding the proposed levy and petitioner timely petitioned this court in his petition he as- signed error to the so’s requirement that he pay dollar_figure toward his delinquent estimated_tax obligation in order to enter into the proposed ppia as well as to the so’s alleged failure to consider his current financial situation on octo- ber respondent moved for summary_judgment and petitioner timely ob- jected to that motion discussion i summary_judgment standard and standard of review the purpose of summary_judgment is to expedite litigation and avoid un- necessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genu- ine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden of proving this rests on the moving party 100_tc_32 but where the moving party makes and properly supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading rule d instead he must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial ibid in objecting to respondent’s motion for summary_judgment petitioner as- serts that there is a genuine issue of material fact surrounding the so’s final_determination but petitioner does not point to any specific facts in dispute rath- er he contends that requiring him to pay his unpaid estimated_taxes as a condi- tion precedent to being allowed to enter into an installment_agreement was arbitrary and capricious in light of the nature of this objection we conclude that this case may be adjudicated summarily on the basis of the parties’ filings including supporting affidavits petitioner has not contested at any stage of this case his underlying tax lia- bility for or for any other year that being so we review the irs’ determi- nation for abuse_of_discretion only see 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii analysis in deciding whether the so abused his discretion in sustaining the proposed levy we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any rele- vant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 the so analyzed the transcript of petitioner’s account and verified that the liabilities in issue had been properly assessed and that all other requirements of applicable law and administrative procedure had been met the principal argument petitioner advances is that the so abused his discretion in determining that in order to be eligible for a ppia petitioner would first have to pay dollar_figure in estimated_tax payments for the first quarter of according to petitioner that decision violates the second and third prongs of the three-pronged test of sec_6330 in reviewing the so’s determination we do not make an independent evalu- ation of what would be an acceptable collection alternative see 140_tc_173 murphy t c pincite lipson v commissioner tcmemo_2012_252 104_tcm_3383 rather our review is limited to determining whether the so abused his discretion that is whether his decision to reject the taxpayer’s proposal was arbitrary capricious or without sound basis in fact or law see thompson t c pincite murphy t c pincite sec_6751 provides that n o penalty under this title shall be assessed unless the initial determination of such assessment receives written supervisory approval this provision does not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 accordingly the so was not required to verify that the additions to tax assessed against petitioner under sec_6651 and sec_6654 had been approved by a supervisor sec_6159 authorizes the commissioner to enter into an installment_agreement if he determines that it will facilitate full or partial collection of a tax- payer’s unpaid liability see thompson t c pincite subject_to exceptions not relevant here the decision to accept or reject an installment_agreement lies within the commissioner’s discretion see sec_301_6159-1 c i proced admin regs see also rebuck v commissioner tcmemo_2016_3 kuretski v commissioner tcmemo_2012_262 aff’d 755_f3d_929 d c cir the type of agreement that petitioner proposed and that the so was willing to accept was a ppia the commissioner has created guidelines set out in the irm for settlement officers to follow in determining the terms of a ppia for a taxpayer who can pay some but not all of his outstanding tax_liability see thompson t c pincite in such situations a prerequisite for preparing a ppia for approval and processing is that the taxpayer be in compliance with filing withholding federal_tax_deposit and estimated_tax payment requirements irm pt date we have previously ruled that a settlement officer properly exercises his discretion by adhering to irm provisions governing acceptance of collection alter- natives see veneziano v commissioner tcmemo_2011_160 102_tcm_22 etkin v commissioner tcmemo_2005_245 t c m cch schulman v commissioner tcmemo_2002_129 83_tcm_1738 we have accordingly held that an appeals officer does not abuse his discretion in declining to enter into an installment_agreement where the taxpayer is unwilling or unable to comply with his on-going estimated_tax obligations see 129_tc_107 boulware v commissioner tcmemo_2014_80 107_tcm_1419 rejecting argument that a settlement officer abuses his discretion by requiring the taxpayer to be current with his estimated_tax payments before the settlement officer would accept his proposed installment_agreement aff’d 816_f3d_133 d c cir the taxpayer argued in boulware that the settlement officer would have acted within his discretion if he had agreed to roll the delinquent estimated_tax payment into the installment_agreement instead of requiring that it be paid up front we nevertheless concluded that although the settlement officer could accept an installment_agreement that included petitioner’s current estimated_tax liabilities she acted within her discretion in declining to do so boulware t c m cch pincite emphasis in original we reach the same conclusion here the so did not abuse his discretion when he insisted consistently with the irm that petitioner make an upfront payment of dollar_figure to discharge his estimated tax_liability for the first quarter of as a condition of executing the ppia petitioner also contends that he wasn’t afforded the opportunity to provide current financial information and that the so did not sufficiently explore changes to his financial condition but the burden of updating the so about changes in the taxpayer’s financial situation rests on the taxpayer see epitome sys inc v commissioner tcmemo_2015_108 109_tcm_1556 noting that it is incumbent on the taxpayer to provide relevant financial information to the settlement officer cavazos v commissioner tcmemo_2008_257 prater v commissioner tcmemo_2007_241 nothing in the record suggests that the so was unreceptive to communications from petitioner on this subject indeed the so regularly asked petitioner to supply relevant financial documentation and rea- dily accommodated all of his requests to extend deadlines and postpone meetings we find that petitioner had ample opportunity to furnish the so with any infor- 4petitioner focuses on the wording of the so’s date letter which stated that past-due estimated_tax payments may be included in an install- ment agreement but the letter by its terms did not promise this treatment after consulting the irm the so reasonably determined that an upfront payment of petitioner’s delinquent estimated_tax payment should be required because he was offering only a ppia petitioner states that when he proposed incorporating the dollar_figure amount into the installment_agreement the so got upset and stated that the rules don’t allow that as noted in the text the relevant irm provisions clearly afforded the so the discretion to insist that the dollar_figure be paid up front mation petitioner thought relevant and we decline to impose on settlement officers an affirmative obligation to ferret out how a taxpayer’s financial situation might have changed before formulating a collection alternative on the record before us we find that the so in upholding the proposed levy properly balanced the need for efficient collection_of_taxes with petitioner’s legiti- mate concern that the collection action be no more intrusive than necessary peti- tioner and the so reached agreement on a ppia and petitioner stated that he would make the dollar_figure upfront payment required by that agreement when petitioner did not carry through on this pledge the so acted reasonably in rejecting a collection alternative and closing the case finding no abuse_of_discretion in this or any other respect we will grant summary_judgment for respondent and sustain the pro- posed levy to reflect the foregoing an appropriate order and decision will be entered
